Citation Nr: 0410398	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  01-02 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from February 1954 to 
February 1957  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO, inter alia, denied the issue of 
entitlement to special monthly pension by reason of being in need 
of regular aid and attendance.  The veteran initially appealed a 
denial of special monthly pension by reason of housebound status, 
but that matter was resolved in his favor in a March 2001 rating 
action and is no longer in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues addressed in this decision has been obtained.  

2.  The veteran's service-connected disabilities include residuals 
of a simple fracture of the nose (10%) as well as residuals of a 
fracture of the third left toe (0%).  

3.  The veteran's nonservice-connected disabilities considered for 
pension purposes include chronic obstructive pulmonary disease and 
bronchitis (100%); hypertension with hypertensive cardiovascular 
disease (60%); visual acuity of 20/50 and counting of fingers at 
one foot (40%); a duodenal ulcer, upper gastrointestinal 
hemorrhage with anemia, diverticulosis, and hiatal hernia (40%); 
arthritis of the lumbar spine (including degenerative disc disease 
at L5-S1) (20%); arthralgia of multiple joints (10%); benign 
prostate hypertrophy (10%); bilateral hernia (0%); and senile 
keratosis (0%).  

4.  The veteran is not blind or nearly blind and is not a patient 
in a nursing home due to mental or physical incapacity.  

5.  The veteran is able to dress and undress himself, to keep 
himself ordinarily clean and presentable, to ambulate without the 
use of a mechanical aid (such as a cane, braces, crutches, or a 
walker), to feed himself, to attend to the wants of nature, and to 
protect himself from hazards or dangers incident to his daily 
environment.  


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on the 
need for regular aid and attendance have not been met.  38 
U.S.C.A. § 1502, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.351, 3.352 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim (inapplicable 
here), redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
The Court also held that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In the statement of the case issued in November 2000, a 
supplemental statement of the case (SSOC) furnished in March 2001, 
a letter dated in August 2003, and an SSOC issued in January 2004, 
the RO informed the veteran of the criteria used to adjudicate his 
claim for special monthly pension based on the need for regular 
aid and attendance, the type of evidence needed to substantiate 
this issue, as well as the specific information necessary from 
him.  These documents also advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  Further, 
the August 2003 letter specifically informed the veteran of the 
type of evidence necessary to substantiate his claim and notified 
him that VA would assist in obtaining identified records, but that 
it was his duty to give enough information to obtain the 
additional records and to make sure the records were received by 
VA.  

Moreover, in the August 2003 letter, the RO informed the veteran 
that it would make reasonable efforts to obtain "[a]ny evidence 
that . . . [he] inform[ed] [the agency] of, provided . . . [he] 
provide[d] any necessary release for such information/records and 
a valid current address."  The RO's reference to the veteran's 
opportunity to submit "[a]ny evidence" appears to satisfy the 
"fourth element" of the VCAA notice requirements (which stipulates 
that VA must request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").  

Further, the Board acknowledges that the RO did not inform the 
veteran of the specific information necessary from him or his 
opportunity to submit any pertinent evidence until the August 2003 
letter, which was issued after the initial denial of the special 
monthly pension (aid and attendance) claim.  Importantly, however, 
the Board finds that such defect (with respect to the timing of 
the VCAA notice requirement) was harmless error.  While the Court 
did not address whether, and if so, how, the Secretary can 
properly cure a timing defect, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  Furthermore, as discussed above, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Board notes that in reviewing AOJ determinations on appeal, it 
is required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  Thus, 
there is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  

The VCAA requires that, with regard to the satisfaction of the 
duty to notify, a claimant must be given the opportunity to submit 
information and evidence in support of his or her claim.  Once 
this has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  A review of the claims folder 
indicates that the RO has obtained available and relevant post-
service treatment records adequately identified by the veteran.  
Further, the veteran has been accorded pertinent VA examinations 
during the current appeal.  Also, in an October 2001 statement, 
the veteran explained that all information and evidence is 
available at the VA Medical Center (VAMC) in Bay Pines, Florida 
and that he had "no additional evidence to submit in support of . 
. . [his] claim."  Following receipt of this statement, the RO 
obtained copies of records of treatment that the veteran had 
received at this medical facility.  Thereafter, the veteran failed 
to respond to the most recent correspondence from the RO 
(including the August 2003 letter and the SSOC furnished in 
January 2004).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand regarding the issue on appeal would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

By a June 1957 rating action, the RO granted service connection 
for residuals of a fracture of the third toe of the left foot and 
assigned a noncompensable evaluation to this disability, effective 
from February 1957.  Service medical records indicate that, in 
July 1954, the veteran sustained a simple comminuted oblique 
fracture of the proximal phalanx of his left third toe.  The 
treating physician immobilized this toe by strapping it to the 
second toe.  After one week, the veteran was found to be 
ambulatory without difficulty.  The separation examination which 
was conducted in January 1957 demonstrated that the veteran's feet 
were normal.  

Subsequently, by an October 1994 rating action, the RO granted to 
the veteran nonservice-connected pension benefits, effective from 
November 1993.  In particular, the RO determined that the veteran 
was unable to secure or to follow a substantially gainful 
occupation due to the following nonservice-connected disabilities:  
visual acuity of 20/50 and counting of fingers at one foot (40%), 
chronic obstructive pulmonary disease (30%), arthralgia of 
multiple joints (10%), hypertension (10%), bilateral hernia (0%), 
hiatal hernia (0%), and senile keratosis (0%).  

According to the report of a VA visual examination completed 
several weeks earlier in October 1994, the veteran had corrected 
vision in his right eye of 20/50.  Corrected vision in his left 
eye was determined to be the ability to count fingers at one foot.  
He had no double vision or visual field deficit.  Diagnoses 
included pseudophakia of the right eye, secondary membrane of the 
right eye, and a dense posterior subcapsular cataract of the left 
eye.  

According to the report of a VA general medical examination 
conducted several days later in October 1994, the veteran had not 
worked since 1991.  Diagnoses made following this evaluation 
included essential hypertension, chronic obstructive pulmonary 
disease, rhinophyma, mild osteoarthritis of the left wrist, 
arthralgia of both knees, a history of a hiatal hernia, status 
post bilateral hernia repair, recurrence of an inguinal hernia on 
the right side, hepatitis due to history of ethanol abuse which 
required medications, senile keratosis on the dorsum of both 
hands, a history of ethanol abuse, and a history of nicotine 
abuse.  

Specifically, with regard to the respiratory condition, the 
veteran described dyspnea after walking one block.  The evaluation 
demonstrated bilateral basal rales with no wheezing.  X-rays taken 
of the veteran's chest were normal.  Pulmonary function tests 
revealed a moderately severe obstructive ventilatory defect.  The 
physician conducting the test was unable to exclude a superimposed 
restrictive defect.  Further, a musculoskeletal evaluation 
reflected a range of motion of both knees from zero degrees to 
between 90 and 100 degrees bilaterally, minimal aching with 
maximum flexion of both knees, poor walking on tiptoes and heels, 
a poor tandem test, good stability of both knees bilaterally, 
dorsiflexion of 70 degrees for both wrists bilaterally, palmar 
flexion of 80 degrees for both wrists bilaterally, ulnar deviation 
of 30 degrees on the right and 25 degrees on the left, radial 
deviation of 15 degrees bilaterally, and moderate tenderness on 
forced dorsiflexion of both wrists.  X-rays taken of both of the 
veteran's hands and both of his knees were normal.  Also, the 
veteran was found to have the following blood pressure readings:  
160/110 (in the sitting position), 150/100 (in the recumbent 
position), 150/100 (in the standing position), and 166/110 (in the 
sitting position after exercise).  

At an August 1998 VA aid and attendance as well as housebound 
examination, the veteran complained of shortness of breath and an 
inability to work and reported that he leaves his home once a 
week.  He denied being able to walk without the assistance of 
another person.  The examiner diagnosed advanced chronic 
obstructive pulmonary disease.  

A VA aid and attendance and housebound examination conducted in 
October 1998 included diagnoses of chronic obstructive pulmonary 
disease, hypertension, a hiatal hernia, reflux esophagitis, and 
residuals of a bilateral inguinal hernia repair with recurrence of 
the right inguinal hernia.  The veteran reported that he had not 
worked since 1991.  He also noted that he visits a doctor once 
every three to four months, shops weekly (and is usually taken by 
his nephew or a friend), does not drive, eats outside of his home 
approximately once a week, and sometimes goes to "the VFW" with a 
friend.  

Specific physical evaluation findings include corrected right eye 
vision of 20/20, no left eye vision (due to the presence of a 
matured cataract found to be inoperable due to the veteran's blood 
pressure), and a blood pressure of 164/82.  Additionally, in the 
report of this examination, the examiner noted (with regard to the 
upper extremities) that the veteran was able to feed himself, to 
fasten his clothing, to bathe, to shave, and to use the toilet and 
that he had some lower extremity pain below the knees with walking 
less than half a block, some muscle wasting of both upper and 
lower extremities, no significant lack of coordination, decreased 
vibratory sensation, an absence of dorsalis pedis and posterior 
tibial pulses bilaterally, no obvious evidence of weight bearing 
(although the veteran described trouble with his balance with 
ambulation), chronic low grade pain of the lumbar spine, 
significant dorsal kyphosis that does not interfere with 
breathing, and the ability to walk alone (with shortness of breath 
after walking half a block, with the development of claudication 
after walking approximately half a block, and without the use of a 
mechanical aid).  

Pulmonary function tests completed in October 1998 provided 
evidence of a severe obstructive ventilatory defect with air 
trapping and a moderate reduction in diffusing capacity.  
Thereafter, by a November 1998 rating action, the RO denied the 
issue of entitlement to special monthly pension based on the need 
for regular aid and attendance.  

By an April 1999 rating action, the RO granted service connection 
for residuals of a simple fracture of the nose and assigned a 
noncompensable evaluation to this disability, effective from 
January 1999.  In addition, the RO confirmed noncompensable 
disability rating previously assigned to the service-connected 
residuals of a fracture of the third left toe.  

By an August 1999 rating action, the RO awarded a compensable 
evaluation of 10 percent, effective from January 1999, for the 
service-connected residuals of a simple fracture of the nose.  In 
the late part of April 1999, the veteran underwent a VA nose, 
sinus, larynx, and pharynx examination which provided diagnoses of 
chronic rhinitis, septal deviation to the left, rhinophyma, 
moderate nasal obstruction on the right nostril, and severe nasal 
obstruction on the left nostril.  

In May 2000, the veteran filed a claim for special monthly pension 
based on the need for regular aid and attendance.  VA medical 
records dated from January 1999 to May 2000 reflected inpatient 
and outpatient treatment for various disorders, including early 
spondylosis of the lumbar spine, early mild disc degeneration at 
the L5-S1 level, a hiatal hernia with reflux (but with no 
stricture or eophagitis), a deformed duodenal bulb with an active 
ulcer crater, pleuritic left-sided chest pain and atypical chest 
pain, shortness of breath, severe anemia, severe chronic 
obstructive pulmonary disease, chronic back pain, peripheral 
vascular disease, hypertension, history of alcohol abuse, benign 
prostatic hypertrophy, history of gastroesophageal reflux disease, 
cataracts, diverticulosis, and hemorrhoids.  

In June 2000, the veteran underwent a VA aid and attendance and 
housebound examination.  At that time, the veteran reported that 
he was living in a mobile home, does not drive (and was driven to 
the evaluation by his niece), is not hospitalized, is not 
permanently bedridden, occasionally has some problems with his 
balance, and is able to feed, bathe, and shave himself.  The 
veteran also noted that he uses no mechanical aid and that he is 
able to walk without the assistance of another person but begins 
to experience increased shortness of breath as well as some leg 
pain after walking approximately one block.  

The veteran further explained that his days typically consist of 
"sit[ting] . . . around, watch[ing] . . . television, or l[ying] . 
. . in bed."  He noted that a friend takes him shopping for 
groceries approximately once every two weeks, and his niece takes 
him to his doctor appointments (which occur between every five to 
six months).  

With regard to the veteran's physical condition, the examiner 
noted that the veteran is blind in his left eye (due to a cataract 
determined to be inoperable) and has a best corrected vision of 
20/50 in his right eye, a long-standing history of chronic 
bronchitis and chronic obstructive pulmonary disease, an acute 
duodenal ulcer, benign prostatic hypertrophy, hypertension, and 
peripheral vascular disease, and degenerative arthritis of the 
spine.  In addition, the examiner observed that the veteran was 
very slow moving, constantly short of breath, and able to fasten 
his clothing and had no propulsion abnormality.  The veteran was 
certain that he would be able to leave his environment in case of 
an emergency to the establishment.  

A physical examination demonstrated slight dorsal kyphosis, no 
abnormality of the upper extremities, no significant abnormality 
of the lower extremities, no significant muscle atrophy, no 
significant deficits of weight bearing, a sinus tachycardia, 
coarse rhonchi bilaterally with slight crepitance at the bases, a 
slightly soft and protuberant abdomen, a right femoral bruit, and 
no palpable pulses in either the dorsalis pedis or posterior 
tibial pulses bilaterally.  The examiner diagnosed chronic 
bronchitis and chronic obstructive pulmonary disease, degenerative 
arthritis of the spine, a recent upper gastrointestinal 
hemorrhage, a bulging lumbar disc with a degenerative disc at the 
L5-S1 level, a small right inguinal hernia (which, the examiner 
explained, "appeared in the area of a previous hernia repair that 
ha[d] . . . broken down"), and hypertensive cardiovascular 
disease.  The examiner explained that, although anemia was 
diagnosed at the time of the January 2000 VA hospitalization 
admission, he received several blood transfusions and his blood 
count was normal at the time of the VA examination.  The examiner 
expressed his opinion that, "with the veteran's multiple problems, 
he certainly is in need of additional assistance."  

In June 2000, the RO considered this recent evidence.  The RO 
concluded that the evidence did not warrant a grant of special 
monthly pension based on the need for regular aid and attendance 
or on account of being housebound.  

In August 2000, the veteran underwent a VA examination for 
housebound status or permanent need for regular aid and 
attendance.  At that time, the veteran stated that he cannot drive 
due to his visual impairment, experiences dizziness, cannot walk 
any distance due to poor mobility as well as traumatic and 
degenerative arthritis), has difficulty swallowing (due to his 
hiatal hernia), requires oxygen (due to difficulty breathing 
through his nose), and is unable to climb stairs, clean his home, 
do laundry, bend over, or exert himself (due to his emphysema and 
bronchitis).  The veteran noted that he needs to use a cane, 
walker, or wheelchair and that he has an attendant.  He also 
complained of back pain (which the examiner felt represented 
lumbar degenerative joint disease as well as possible spinal 
stenosis).  

The examiner noted that the veteran's chief conditions which 
affect his ability to perform self-care activities include chronic 
obstructive pulmonary disease, anemia, peptic ulcer disease, 
lumbago, possible spinal stenosis, and high blood pressure.  The 
veteran noted that he was able to walk without the assistance of 
another person for five or six blocks and that he does not need to 
use aids such as a cane, braces, crutches, or a walker for 
locomotion.  The examiner observed that the veteran's posture and 
general appearance were poor.  The examiner diagnosed chronic 
obstructive pulmonary disease, anemia, peptic ulcer disease, 
lumbago, and high blood pressure.  

By a March 2001 rating action, the RO considered this additional 
evidence.  Specifically, the RO found that clear and unmistakable 
error existed in the June 2000 rating decision, which failed to 
grant a 100 percent evaluation for the veteran's chronic 
obstructive pulmonary disease and a 60 percent evaluation for his 
hypertension with hypertensive cardiovascular disease.  Further, 
the RO concluded that these higher ratings supported a grant of 
special monthly pension based on a finding of being housebound.  
According to the March 2001 rating action, the veteran's service-
connected disabilities include residuals of a simple fracture of 
the nose (10%) as well as residuals of a fracture of the third 
left toe (0%).  His nonservice-connected disabilities considered 
for pension purposes include chronic obstructive pulmonary disease 
and bronchitis (100%); hypertension with hypertensive 
cardiovascular disease (60%); visual acuity of 20/50 and counting 
of fingers at one foot (40%); a duodenal ulcer, upper 
gastrointestinal hemorrhage with anemia, diverticulosis, and 
hiatal hernia (40%); arthritis of the lumbar spine (including 
degenerative disc disease at L5-S1) (20%); arthralgia of multiple 
joints (10%); benign prostate hypertrophy (10%); bilateral hernia 
(0%); and senile keratosis (0%).  

Additional VA medical records dated from May 2000 to November 2001 
reflect inpatient and outpatient treatment for various disorders, 
including mild degenerative spondylosis of the lumbar spine, early 
degenerative discogenic disease with mild annular bulge at the L5-
S1 level, chronic back pain, atherosclerotic changes of the aorta 
and iliac vessels, a moderate-sized hiatal hernia, bilateral 
cortical benign renal cysts, newly diagnosed type II diabetes 
mellitus, peripheral vascular disease, peripheral neuropathy, 
pneumonia, mild left elbow inflammation induced by pressure, 
hypertension, chronic obstructive pulmonary disease, a mature 
cataract of the left eye, and pseudophakia of the right eye.  At a 
July 2001 outpatient treatment session, the veteran reported that 
his vision was stable.  

Analysis

Under the laws administered by VA, increased pension is payable to 
eligible veterans by reason of their need for aid and attendance.  
38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2003).  
"Need for aid and attendance" is defined as helplessness or being 
so nearly helpless as to require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. §§ 
3.23(d)(2), 3.351(b) (2003).  A veteran is deemed to be in need of 
regular aid and attendance if he/she:  

(1)  is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes or concentric contraction of 
the visual field to five degrees or less; or

(2)  is a patient in a nursing home because of mental or physical 
incapacity; or 

(3)  establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  

See, 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) 
(2003).  

The following criteria are considered in determining whether a 
factual need for aid and attendance has been established:  

(1)  the inability of the veteran to dress or undress 
himself/herself, or to keep himself/herself ordinarily clean and 
presentable; 

(2)  the frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular disability 
cannot be done without aid; 

(3)  the inability of the veteran to feed himself/herself through 
loss of coordination of his/her upper extremities or through 
extreme weakness; 

(4)  the inability of the veteran to attend to the wants of 
nature; and 

(5)  the presence of incapacity, either physical or mental, which 
requires care or assistance on a regular basis to protect the 
veteran from hazards or dangers incident to his/her daily 
environment.  

See, 38 C.F.R. § 3.352(a) (2003).  

Under the applicable regulations, "bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires that the 
claimant remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed rest in bed for 
the greater or lesser part of the day to promote convalescence or 
cure will not suffice.  

Further, it is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable ruling may 
be made.  Rather, the particular personal functions which the 
claimant is unable to perform should be considered in connection 
with his condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in need of 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition is such as would require him 
or her to be in bed but must be based on the actual requirement of 
personal assistance from others.  Id.  

Throughout the current appeal, the Board acknowledges the 
contentions made by the veteran that, as a result of his 
disabilities, he needs the regular aid and attendance of another 
person.  In particular, at the August 2000 VA examination, he 
specifically stated that he has an attendant; needs to use a cane, 
walker, or wheelchair; cannot drive due to his visual impairment; 
experiences dizziness; cannot walk any distance due to poor 
mobility as well as traumatic and degenerative arthritis); has 
difficulty swallowing (due to his hiatal hernia); requires oxygen 
(due to difficulty breathing through his nose); and is unable to 
climb stairs, clean his home, do laundry, bend over, or exert 
himself (due to his emphysema and bronchitis).  

The veteran's descriptions of the effect of his disorders on his 
ability to care for himself are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, 
however, such descriptions must be considered in conjunction with 
the clinical evidence of record as well as the pertinent laws and 
regulation.  

In this regard, the Board notes that the VA visual examination 
conducted in October 2004 reflected no visual field deficit.  
Subsequently, the VA aid and attendance and housebound examination 
completed in June 2000 indicated that the veteran was blind in his 
left eye (due to a cataract determined to be inoperable at that 
time because of his medical conditions) and had a best corrected 
vision of 20/50 in his right eye.  Thereafter, at a July 2001 
outpatient treatment session, the veteran reported that his vision 
was stable.  

This relevant evidence clearly indicates that the veteran is not 
blind or so nearly blind as to have corrected visual acuity of 
5/200 or less in both eyes or a concentric contraction of the 
visual field to five degrees or less.  Consequently, the criteria 
for the grant of special monthly pension based on the need for the 
regular aid and attendance of another person on the basis of 
visual impairment have not been met.  See, 38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351(c) (2003).  

Additionally, at the June 2000 VA aid and attendance and 
housebound examination, the veteran reported that he was living in 
a mobile home and was not hospitalized.  The subsequent VA medical 
records which have been obtained and associated with the claims 
folder do not reflect current hospitalization.  Without evidence 
that the veteran is a patient in a nursing home because of mental 
or physical incapacity, an award of special monthly pension based 
on the need for the regular aid and attendance of another person 
on the basis of the need for inpatient (e.g., nursing home) care 
cannot be granted.  See, 38 U.S.C.A. § 1502(b) (West 2002); 38 
C.F.R. § 3.351(c) (2003).  

Furthermore, the Board finds that the relevant evidence of record 
does not establish a factual need for aid and attendance, pursuant 
to the criteria set forth in 38 C.F.R. § 3.352(a).  See also, 38 
U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2003).  In 
this regard, the Board acknowledges that the examiner who 
conducted the VA aid and attendance and housebound examination in 
June 2000 expressed his opinion that, "with the veteran's multiple 
problems, he certainly is in need of additional assistance."  At 
the evaluation, the veteran reported that he does not drive, is 
driven to doctor appointments (which occur between every five to 
six months) by his niece, and is driven to grocery stores 
(approximately once every two weeks) by a friend.  

Significantly, however, the June 2000 examination also 
demonstrated that the veteran is not bedridden; has no propulsion 
abnormality; is able to fasten his clothing; is able to feed, 
bathe, and shave himself; and would be able to leave his 
environment in case of an emergency to the establishment.  
Furthermore, both the June 2000 and August 2000 VA examinations 
demonstrated that the veteran used no mechanical aid, such as a 
cane, braces, crutches, or a walker, for locomotion and was able 
to walk without the assistance of another person (although he 
described increased shortness of breath and some leg pain after 
walking several blocks).  

Clearly, this relevant evidence demonstrates that the veteran is 
able to dress and undress himself, to keep himself ordinarily 
clean and presentable, to ambulate without the use of a mechanical 
aid (such as a cane, braces, crutches, or a walker), to feed 
himself, to attend to the wants of nature, and to protect himself 
from hazards or dangers incident to his daily environment.  As 
such, the Board must conclude that the evidence of record does not 
establish a factual need for aid and attendance.  See, 38 C.F.R. § 
3.352(a).  

For these reasons, the Board finds that the preponderance of the 
evidence is against the award of special monthly pension based 
upon the need for the regular aid and attendance of another person 
and that the reasonable doubt doctrine is not for application to 
this issue.  See, Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  The veteran's claim, therefore, must be denied.  



ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.  




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



